DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement has been considered by the examiner.

Allowed Claims / Reasons for Allowance
Claims 1-5, 7-12, 14-16 are allowed.
Examiner notes that while the new references cited in the IDS submitted on 1/11/2021 are relevant (see explanation below), Garrett (US PGPUB 2005/0166746) Guiot (US Patent 6,773,384) are still viewed as the closest prior art of record (see reasons for allowance below). 
Specifically referring to the foreign references cited in the IDS, Tadao (JP2000-079645A) and Katsumi (JPH11-79112A), while Tadao discloses a device for processing a plate element at the same locations of the plate element as outlined in the claim and Tadao mentions adjusting the spacing between tools, Tadao does not disclose a method of operating the device and controlling the device as claimed. Further, Katsumi discloses a notching device (9; Figure 1) and controlling a hub drive to alter speeds (see Figures 7A-7B) of hubs (12; Figure 4) with tools (13) mounted thereon such that intervals for forming notches in a packaging bag (P) can be adjusted and wherein the speed of the hubs (12) can be set to the feed/operational speed (of seal roll 5) when processing the bag (P; i.e. see translated Para. 0033-0036). Although Tadao and Katsumi are relevant references to consider, neither reference, when considered alone or in combination, disclose or render obvious the method of Claim 1 including operating the processing device, including the structural features as outlined, processing the plate at front and rear lateral positions, and controlling the hub drives and counter tool in the manner as claimed.  

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. 
	Garrett (US PGPUB 2005/0166746) and Guiot (US Patent 6,773,384) are viewed as the closest prior art references of record. As outlined in the Non-Final  Garrett and Guiot disclose many of the claimed features and between the two references, the positively recited structures of the processing device as claimed are disclosed. However, neither of the references disclose or render obvious the method including operating the processing device, including the structural features as outlined, processing the plate at front and rear lateral positions, and controlling the hub drives and counter tool in the manner as claimed.  
	Specifically, as outlined in the Non-Final Rejection mailed 6/18/2020, Garrett, as modified by Guiot, disclosed many of the claimed elements, however, the combination does not disclose operating the counter tool to have a speed in the at least one third phase substantially equal to the operating speed. Although this feature is briefly taught by Guiot (Col 6, lines 32-39), it would not have been obvious to one of ordinary skill in the art at the time of the invention to further modify the invention of Garrett as such a modification would require significant physical alteration to the device Garrett and would require improper hindsight as motivation to incorporate such a change. 
	Also, with further consideration of Guiot. Guiot fails to explicitly disclose a processing device operating on a front and rear lateral position of a plate element in the manner as claimed in combination with specific hub drive controlling steps including controlling the hub drive speed based on a distance between the front and rear lateral positions of the plate element. Even further, it would not have been obvious to one of ordinary skill in the art at the time of the invention to have modified Guiot to obtain the claimed invention without altering the intended purpose of the device of Guiot.
	 Therefore, the claimed invention as outlined by Claim 1 is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/15/2021